Case 5:18-cv-00342-BJD-PRL Document 16 Filed 02/18/19 Page 1 of 1 PageID 68




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION


MAX FINZER,

   Plaintiff,                                     CASE NO.: 5:18-CV-342-BJD-PRL


-vs-

WELLS FARGO BANK, N.A.,

   Defendant.

                                       /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       COMES NOW the Plaintiff, Max Finzer, and the Defendant, Wells Fargo Bank, N.A.,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each

claim and count therein asserted by Plaintiff against the Defendant in the above styled action,

with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

                Respectfully submitted this 18th day of February, 2019.

/s/ Shaughn C. Hill                              /s/Artin Betpera
Shaughn C. Hill, Esquire                         Artin Betpera, Trial Attorney
Florida Bar No.: 0105998                         Florida Bar No.: 49535
Morgan & Morgan, Tampa, P.A.                     Womble Bond Dickinson (US) LLP
One Tampa City Center                            3200 Park Center Drive, Suite 700
201 North Franklin Street, 7th Floor             Costa Mesa, California 92626
Tampa, FL 33602                                  Telephone: (714) 557-3800
Telephone: (813) 223-5505                        Facsimile: (714) 557-3347
Facsimile: (813) 223-5402                        artin.betpera@wbd-us.com
shill@forthepeople.com                           Attorneys for Defendant
slauredan@forthepeople.com                       Wells Fargo Bank, N.A.
Attorney for Plaintiff
